Case 1:15-cv-11587-DLC Document 99-7 Filed 09/27/19 Page 1 of 3




                  Exhibit G
Case 1:15-cv-11587-DLC Document 99-7 Filed 09/27/19 Page 2 of 3




      Pursuant to a Protective Order entered in this matter, an
   unredacted copy of this exhibit has been filed under seal with
                             the Court.
Case 1:15-cv-11587-DLC Document 99-7 Filed 09/27/19 Page 3 of 3




                      In The Matter Of:
                   Damaris Justiniano, et al. v.
                     Stephen Walker, et al.




                          Stephen Walker
                         December 14, 2017
                            Confidential



          68 Commercial Wharf • Boston, MA 02110
               888.825.3376 - 617.399.0130
                    Global Coverage
                   court-reporting.com




                      Original File Stephen Walker 12-14-17.txt
                    Min-U-Script® with Word Index
